Exhibit 10.4
EXECUTION COPY

     
DATE:
  September 24, 2009
 
   
TO:
  Gaylord Entertainment Company
 
  One Gaylord Drive
 
  Nashville, Tennessee 37214
ATTENTION:
  General Counsel
TELEPHONE:
  (615) 316-6000
FACSIMILE:
  (615) 316-6854
 
   
FROM:
  Wells Fargo Securities LLC
 
  solely as agent of Wachovia Bank, National Association
TELEPHONE:
  (704) 715-8086
FACSIMILE:
  (704) 383-8425
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  [          ]

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Wachovia Bank,
National Association (“Wachovia”) and Gaylord Entertainment Company
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Note Hedging Unit shall be deemed to be
a reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between Wachovia
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Wachovia and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.
The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

     
General:
   
 
   
Trade Date:
  September 24, 2009.
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes.
 
   
Transaction Style:
  Modified American Option, as described below under “Procedure for Exercise”.

 



--------------------------------------------------------------------------------



 



     
Transaction Type:
  Note Hedging Units.
 
   
Seller:
  Wachovia.
 
   
Buyer:
  Counterparty.
 
   
Shares:
  The common stock, par value USD 0.01 per share, of Counterparty.
 
   
Convertible Notes:
  The 3.75% Convertible Senior Notes of Counterparty due October 1, 2014,
offered pursuant to an Offering Memorandum to be dated as of September 29, 2009
and issued pursuant to the indenture to be dated as of the closing date of the
initial issuance of the Convertible Notes, by and between Counterparty and U.S.
Bank National Association, as trustee (as may be amended, modified or
supplemented from time to time, but only if such amendment, modification or
supplement is consented to by Wachovia in writing, the “Indenture”). Certain
defined terms used herein have the meanings assigned to them in the Indenture as
described in the Offering Memorandum. In the event of any inconsistency between
the terms defined in the Indenture or Offering Memorandum and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, references herein to
provisions of the Indenture are based on the description of the Convertible
Notes set forth in the Offering Memorandum. If the relevant provisions of the
Indenture differ in any material respect from those described in the Offering
Memorandum, or any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will, if
appropriate, amend this Confirmation in good faith to preserve the economic
intent of the parties.
 
   
Number of Note Hedging Units:
  300,000. For the avoidance of doubt, the Number of Note Hedging Units shall be
reduced by each exercise of Note Hedging Units hereunder.
 
   
Note Hedging Unit Entitlement:
  USD1,000 divided by the Strike Price. Notwithstanding anything to the contrary
herein or in the Agreement (including without limitation the provisions of
Calculation Agent Adjustment), in no event shall the Note Hedging Unit
Entitlement at any time be greater than the “Conversion Rate” (as such term is
defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Rights”) at such time.
 
   
Strike Price:
  As provided in Annex A to this Confirmation.
 
   
Applicable Percentage:
  As provided in Annex A to this Confirmation.
 
   
Premium:
  As provided in Annex A to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The New York Stock Exchange.

2



--------------------------------------------------------------------------------



 



     
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  Wachovia. The Calculation Agent shall, upon written request by Counterparty,
provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
 
   
Procedure for Exercise:
     
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date” as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Procedures-Procedures
to be Followed by a Holder”.
 
   
Required Exercise on Conversion Dates:
  On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall become exercisable and be exercised automatically, subject
to “Notice of Exercise” below.
 
   
Expiration Date:
  October 1, 2014
 
   
Multiple Exercise:
  Applicable, as provided under “Required Exercise on Conversion Dates”.
 
   
Automatic Exercise:
  As provided under “Required Exercise on Conversion Dates”.
 
   
Note Settlement Method:
  With respect to any Convertible Notes submitted for conversion, the applicable
settlement method elected by Counterparty pursuant to the Indenture as described
in the Offering Memorandum under “Description of Notes—Conversion
Procedures-Settlement Upon Conversion”, being one of the following: (i) delivery
solely of Shares (other than cash in respect of fractional Shares); (ii)
delivery of a combination of cash and Shares; and (iii) delivery solely of cash.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Note Hedging Units, Counterparty must notify Wachovia in writing
prior to 5:00 PM, New York City time, on the day that is two Scheduled Trading
Days prior to the first day of the “Settlement Period”, as defined in the
Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Procedures-Settlement Upon Conversion”, relating to the
Convertible Notes converted on the Conversion Date relating to the relevant
Exercise Date (the “Notice Deadline”) of (i) the number of Note Hedging Units
being exercised on such Exercise Date (which shall equal the number of
Convertible Notes converted on the Conversion Date corresponding to such
Exercise Date), (ii) the scheduled commencement date of the “Settlement Period”
and the scheduled settlement date under the Indenture for the Convertible Notes
converted

3



--------------------------------------------------------------------------------



 



     
 
  on such Conversion Date and (iii) the Note Settlement Method and, if
applicable, the “Specified Dollar Amount” (as defined in the Indenture as
described in the Offering Memorandum under “Description of Notes—Conversion
Procedures-Settlement Upon Conversion”) applicable to such Convertible Notes;
provided that if Counterparty fails to timely provide the notice described in
this clause (iii), then the Note Settlement Method shall be deemed to be a
combination of Shares and cash and the “Specified Dollar Amount” shall be deemed
to be USD 1,000 for purposes of calculating the Settlement Amount (as defined
below); provided further that in respect of Convertible Notes with a Conversion
Date during the period beginning on, and including the 50th “Scheduled Trading
Day”, as defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Rights”, prior to the “Maturity Date”, as
defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Procedures-Settlement Upon Conversion”, and
ending on the close of business on the second “Scheduled Trading Day”
immediately preceding the “Maturity Date”, (x) the Notice Deadline in respect of
the information set forth in clauses (i) and (ii) above shall be 5:00 PM, New
York City time, on the “Scheduled Trading Day” immediately preceding the
“Maturity Date” and (y) the Notice Deadline in respect of the information set
forth in clause (iii) above shall be 5:00 PM, New York City time, on July 1,
2014.
 
   
 
  Counterparty acknowledges that it has elected settlement in a combination of
Shares and cash with a “Specified Dollar Amount” of USD 1,000 as its initial
Note Settlement Method pursuant to the Indenture. Each delivery of a Notice of
Exercise in which the designated Note Settlement Method differs from the Note
Settlement Method specified in the previous Notice of Exercise (or from the
initial Note Settlement Method, in the case of the first Notice of Exercise)
shall constitute a representation and warranty to Wachovia, and it shall be a
condition to the effectiveness of any such Notice of Exercise, that at the time
of Counterparty’s election of such newly chosen Note Settlement Method
Counterparty was not in possession of any material non-public information with
respect to Counterparty or the Shares.
 
   
Settlement Terms:
   
 
   
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, Wachovia shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount. For the
avoidance of doubt, to the extent Wachovia is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to “Physical Settlement” and
“Physically-settled” shall be read as references to “Net Share Settlement” and
“Net Share Settled”; and provided that the Representation and Agreement
contained in Section

4



--------------------------------------------------------------------------------



 



     
 
  9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of the Shares.
 
   
Settlement Amount:
  The product of the Applicable Percentage and a number of Shares and/or amount
of cash in USD equal to:
 
   
 
  (a) if Counterparty has elected to deliver only Shares to satisfy the
“Conversion Obligation” (as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights”), a number of
shares equal to the lesser of (1) the sum, for each “Settlement Period Trading
Day” (as defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Procedures-Settlement Upon Conversion”) during
the related “Settlement Period”, of the greater of (x) the “Daily Net Share
Settlement Value” (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes—Conversion Procedures-Settlement Upon
Conversion”) calculated as if the “Specified Dollar Amount” were USD 1,000 and
(y) zero and (2) the result of clause (1) determined as if the “Daily Net Share
Settlement Value” (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes-Conversion Procedures-Settlement Upon
Conversion”) for each “Settlement Period Trading Day” during the related
“Settlement Period” were the “Daily Net Share Settlement Value” on the last
“Settlement Period Trading Day” of such “Settlement Period”;
 
   
 
  (b) if the applicable “Specified Dollar Amount” is greater than zero and less
than USD 1,000, a number of shares equal to the sum, for each “Settlement Period
Trading Day” during the related “Settlement Period”, of the greater of (1) the
“Daily Net Share Settlement Value”, calculated as if the “Specified Dollar
Amount” were USD 1,000 and (2) zero; or
 
   
 
  (c) if the applicable “Specified Dollar Amount” is greater than or equal to
USD 1,000, (1) a number of shares equal to the sum, for each “Settlement Period
Trading Day” during the related “Settlement Period”, of the greater of (x) the
“Daily Net Share Settlement Value”, and (y) zero, and (2) an amount of cash
equal to the excess, if any, of (x) the sum, for each “Settlement Period Trading
Day” during the related “Settlement Period”, of the lesser of (i) the “Daily
Conversion Value” for such “Settlement Period trading Day” and (ii) 1/45th of
the “Specified Dollar Amount”, over (y) USD 1,000;
 
   
 
  provided that, in the cases of (a) and (b), the Settlement Amount shall be
calculated as if (1) the relevant “Settlement Period” consisted of 60 “Trading
Days” commencing on the earlier of (x) the third “Scheduled Trading Day” after
the Conversion Date and (y) the 62nd “Scheduled Trading Day” prior to the
“Maturity Date” and (2) the “Daily Net Share Settlement Value”, the “Daily
Conversion Value” and the reference to

5



--------------------------------------------------------------------------------



 



     
 
  “1/45th” in clause (c) immediately above were determined using “60 ” rather
than “45”;
 
   
 
  provided further that such obligation shall be determined excluding any Shares
or cash that Counterparty is obligated to deliver to holder(s) of the
Convertible Notes as a result of any adjustments to the “Conversion Rate” for
the issuance of additional Shares or cash as set forth in the Indenture as
described in the Offering Memorandum under “Description of Notes—Adjustment to
Conversion Rate Upon Conversion Upon Make-Whole Fundamental Changes” (a
“Fundamental Change Adjustment”) or any voluntary adjustment (whether or not
pursuant to the Indenture) (a “Discretionary Adjustment”). If Counterparty is
permitted or required to exercise discretion under the terms of the Indenture
with respect to any determination, calculation or adjustment relevant to
conversion of the Convertible Notes including, but not limited to, the
volume-weighted average price of the Shares, Counterparty shall consult with
Wachovia with respect thereto and the Calculation Agent shall make such
determination, calculation or adjustment for purposes of the Transaction. For
the avoidance of doubt, if the “Daily Conversion Value” for each of the
“Settlement Period Trading Days” in the relevant “Settlement Period” is less
than or equal to USD 1,000 divided by the number of “Settlement Period Trading
Days” in the relevant “Settlement Period”, Wachovia will have no delivery
obligation hereunder.
 
   
Notice of Delivery Obligation:
  No later than the Scheduled Trading Day immediately following the last day of
the relevant “Settlement Period”, Counterparty shall give Wachovia notice of the
final number of Shares and/or cash comprising the Settlement Amount (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise, as set forth above, in any way).
 
   
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares or cash to be delivered under the Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the later of (i) the date that is one Settlement Cycle following the final
day of the “Settlement Period” and (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to Wachovia of such
Settlement Date prior to 5:00 PM, New York City time.
 
   
Settlement Currency:
  USD.
 
   
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, Wachovia
may, in whole or in part, deliver Shares in certificated form representing the
Share portion of the Settlement Amount to Counterparty in lieu of delivery
through the Clearance System.
 
   
Share Adjustments:
   

6



--------------------------------------------------------------------------------



 



     
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in the Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Rate Adjustments”, that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment.
 
   
Method of Adjustment:
  Calculation Agent Adjustment, provided that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than a Fundamental Change
Adjustment or a Discretionary Adjustment), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement, payment or other terms of the Transaction.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the Indenture as
described in the Offering Memorandum under “Description of Notes—Consolidation,
Merger and Sale of Assets”.
 
   
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election.
 
   
Consequences of Merger Events:
  Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of
a Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, to the extent an
analogous adjustment is made under the Indenture; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares or cash pursuant to a Fundamental Change
Adjustment or a Discretionary Adjustment; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Wachovia is not reduced
as a result of such adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided

7



--------------------------------------------------------------------------------



 



     
 
  that in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Party:
  Wachovia for all applicable Additional Disruption Events
 
   
Determining Party:
  Wachovia for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

Mutual Representations: Each of Wachovia and Counterparty represents and
warrants to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation

8



--------------------------------------------------------------------------------



 



      of any kind, the tax treatment and tax structure of the Transaction, and
all materials of any kind (including opinions or other tax analyses) that are
provided by either party to the other relating to such tax treatment and tax
structure.     (ii)   Commodity Exchange Act. It is an “eligible contract
participant” within the meaning of Section 1a(12) of the U.S. Commodity Exchange
Act, as amended (the “CEA”). The Transaction has been subject to individual
negotiation by the parties. The Transaction has not been executed or traded on a
“trading facility” as defined in Section 1a(33) of the CEA. It has entered into
the Transaction with the expectation and intent that the Transaction shall be
performed to its termination date.     (iii)   Securities Act. It is a
“qualified institutional buyer” as defined in Rule 144A under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or an “accredited
investor” as defined under the Securities Act.     (iv)   Investment Company
Act. It is a “qualified purchaser” as defined under the U.S. Investment Company
Act of 1940, as amended (the “Investment Company Act”).     (v)   ERISA. The
assets used in the Transaction (1) are not assets of any “plan” (as such term is
defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”)) subject
to Section 4975 of the Code or any “employee benefit plan” (as such term is
defined in Section 3(3) of the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
a number of Shares equal to the Number of Shares in compliance with the laws of
the jurisdiction of Counterparty’s incorporation or organization.     (ii)  
Counterparty shall provide written notice to Wachovia within 24 hours of
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Wachovia in
connection with this Transaction.     (iii)   Counterparty has (and shall at all
times during the Transaction have) the capacity and authority to invest directly
in the Shares underlying the Transaction and has not entered into the
Transaction with the intent to avoid any regulatory filings.     (iv)  
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

9



--------------------------------------------------------------------------------



 



  (v)   Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.     (vi)   The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 2 of the Purchase Agreement
dated as of the Trade Date between Counterparty and Wachovia Bank Securities
Inc. as representative of the initial purchasers party thereto (the “Purchase
Agreement”) are true and correct as of the Trade Date and the Effective Date,
and are hereby deemed to be repeated to Wachovia as of such dates as if set
forth herein.     (vii)   Counterparty understands, agrees and acknowledges that
Wachovia has no obligation or intention to register the Transaction under the
Securities Act, any state securities law or other applicable federal securities
law.     (viii)   Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act.     (ix)   Counterparty
understands, agrees and acknowledges that no obligations of Wachovia to it
hereunder shall be entitled to the benefit of deposit insurance and that such
obligations shall not be guaranteed by any affiliate of Wachovia or any
governmental agency.     (x)   (A) Counterparty is acting for its own account,
and it has made its own independent decisions to enter into the Transaction and
as to whether the Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary,
(B) Counterparty is not relying on any communication (written or oral) of
Wachovia or any of its affiliates as investment advice or as a recommendation to
enter into the Transaction (it being understood that information and
explanations related to the terms and conditions of the Transaction shall not be
considered investment advice or a recommendation to enter into the Transaction)
and (C) no communication (written or oral) received from Wachovia or any of its
affiliates shall be deemed to be an assurance or guarantee as to the expected
results of the Transaction.     (xi)   Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that Wachovia
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 128, 133, 149 or 150 (or under any
successor statement), EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor
issue statements), under FASB’s Liabilities & Equity Project, or under any other
accounting guidance.     (xii)   Counterparty is not entering into the
Transaction for the purpose of (i) creating actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or (ii) raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for the Shares), in either
case in violation of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”).     (xiii)   Counterparty’s filings under the Securities Act,
the Exchange Act, and other applicable securities laws that are required to be
filed have been filed and, as of the respective dates thereof and as of the date
of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

10



--------------------------------------------------------------------------------



 



  (xiv)   Without limiting the generality of Section 3(a)(iii) of the Agreement,
Counterparty has not violated, and shall not directly or indirectly violate, any
applicable law (including, without limitation, the Securities Act and the
Exchange Act and the regulations promulgated thereunder, including Rule 13e-1
and Rule 13e-4 under the Exchange Act) in connection with the Transaction.
Counterparty acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.     (xv)   The Transaction, and any repurchase of the Shares by
Counterparty in connection with the Transaction, has been approved by
Counterparty’s board of directors and any such repurchase has been, or shall
when so required be, publicly disclosed in its periodic filings under the
Exchange Act and its financial statements and notes thereto.     (xvi)  
Counterparty shall deliver to Wachovia an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Wachovia in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as Wachovia may reasonably request.

Miscellaneous:
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Wachovia and Counterparty shall be transmitted exclusively
through Agent.
Staggered Settlement. Wachovia may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Wachovia will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
“Settlement Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Wachovia will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Wachovia would
otherwise be required to deliver on such Nominal Settlement Date.
Additional Termination Events. The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
the Indenture as described in the Offering Memorandum under “Description of
Notes—Events of Default; Notice and Waiver” that either (a) has remained uncured
for a period of 60 consecutive calendar days or (b) has resulted in the
acceleration of the Convertible Notes pursuant to the terms of the Indenture,
(ii) an Amendment Event, or (iii) a determination by Counterparty that Wachovia
is a “Disqualified Person” or any action by Counterparty to cause any shares
owned by Wachovia to be subject to redemption or to any suspension of rights of
stock ownership (in each case pursuant to or within the meaning of Article IV(D)
of the Restated Certificate of Incorporation of Counterparty or any analogous or
successor provisions) shall be an Additional Termination Event, in each case
with the Transaction as the sole Affected Transaction and Counterparty as the
sole Affected Party and Wachovia as the party entitled to designate an Early
Termination Date pursuant to Section 6(a) of the Agreement .

11



--------------------------------------------------------------------------------



 



“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes if such amendment, modification, supplement or waiver has an adverse
effect on this Transaction or Wachovia’s ability to hedge all or a portion of
this Transaction, with such determination to be made in the sole discretion of
the Calculation Agent. For the avoidance of doubt, Counterparty electing to
increase the Conversion Rate pursuant to a Discretionary Adjustment shall not
constitute an Amendment Event.
Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Wachovia, based upon advice of counsel, the Shares
(the “Hedge Shares”) acquired by Wachovia for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
Wachovia without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Wachovia to sell the Hedge Shares in a
registered offering, make available to Wachovia an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Wachovia,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Wachovia, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Wachovia a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Wachovia, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty;
(ii) in order to allow Wachovia to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Wachovia, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Wachovia, due diligence rights (for Wachovia or
any designated buyer of the Hedge Shares from Wachovia), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Wachovia (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Wachovia for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Wachovia at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Wachovia. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page GET.N  <equity> AQR (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method). This paragraph shall
survive the termination, expiration or early unwind of the Transaction.
Status of Claims in Bankruptcy. Wachovia acknowledges and agrees that this
Confirmation is not intended to convey to Wachovia rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Wachovia’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Wachovia’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Wachovia is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment

12



--------------------------------------------------------------------------------



 



amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Wachovia is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Wachovia with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Unit Equity Percentage as determined on such day is greater by 0.5% or more
than the Unit Equity Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater by 0.5% or
more than the Unit Equity Percentage as of the date hereof). The “Unit Equity
Percentage” as of any day is the fraction, expressed as a percentage, (i) the
numerator of which is the product of the Applicable Percentage, the number of
Note Hedging Units and the Note Hedging Unit Entitlement, and (ii) the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Wachovia and its affiliates
and their respective officers, directors, employees, advisors, agents and
controlling persons (each, a “Section 16 Indemnified Person”) from and against
any and all losses (including losses relating to Wachovia’s hedging activities
as a consequence of becoming, or of the risk of becoming, a Section 16
“insider”, including without limitation, any forbearance from hedging activities
or cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide Wachovia with a Repurchase Notice on the day and in the
manner specified in this paragraph, and to reimburse, upon written request, each
of such Section 16 Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Section 16 Indemnified Person, such Section 16 Indemnified Person shall
promptly notify Counterparty in writing, and Counterparty, upon request of the
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
the Section 16 Indemnified Person to represent the Section 16 Indemnified Person
and any others Counterparty may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding. Counterparty shall
be relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
Foreign Ownership Notices. Promptly following any determination by Counterparty
of the percentage

13



--------------------------------------------------------------------------------



 



(“Foreign Ownership Percentage”) of its “capital stock” owned of record or voted
by “aliens” and other persons described in Section 310 (b)(4) of the
Communications Act of 1934 (or any successor provisions) (in each case within
the meaning of such Section 310(b)(4)) and on any date on which Counterparty is
obligated to deliver a Repurchase Notice, Counterparty shall provide Wachovia
with a written notice setting out the Foreign Ownership Percentage and the Pro
Forma Foreign Ownership Percentage; provided, however, that should Counterparty
be in possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Wachovia in connection
with this Transaction. “Pro Forma Foreign Ownership Percentage” means the
Foreign Ownership Percentage determined as if Wachovia owned a number of Shares
equal to the product of the Applicable Percentage, the Number of Note Hedging
Units and the Note Hedging Unit Entitlement.
Alternative Calculations and Wachovia Payment on Early Termination and on
Certain Extraordinary Events. If Wachovia owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Wachovia Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Wachovia to satisfy any such Wachovia Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Wachovia, confirmed in writing within one Scheduled Trading Day,
between the hours of 9:00 a.m. and 4:00 p.m. New York time on the Early
Termination Date or other date the transaction is terminated, as applicable
(“Notice of Wachovia Termination Delivery”); provided that if Counterparty does
not validly request Wachovia to satisfy the Wachovia Payment Obligation by
delivery of Termination Delivery Units, Wachovia shall have the right, in its
sole discretion, to satisfy the Wachovia Payment Obligation by such delivery,
notwithstanding Counterparty’s election to the contrary. Within a commercially
reasonable period of time following receipt of a Notice of Wachovia Termination
Delivery, Wachovia shall deliver to Counterparty a number of Termination
Delivery Units having a cash value equal to the amount of such Wachovia Payment
Obligation (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent as the number of whole Termination Delivery
Units that could be purchased over a commercially reasonable period of time with
the cash equivalent of such payment obligation). If the provisions set forth in
this paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”.
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.
Delivery or Receipt of Cash. For the avoidance of doubt, nothing in this
Confirmation (other than Counterparty’s obligation to pay the Premium) shall be
interpreted as requiring Counterparty to cash settle this Transaction, except in
circumstances where such cash settlement is within Counterparty’s control
(including, without limitation, where Counterparty elects to deliver or receive
cash (including by reason of its election of the

14



--------------------------------------------------------------------------------



 



Note Settlement Method), where Counterparty fails timely to provide the Notice
of Wachovia Termination Delivery, or where Counterparty has made the Private
Placement Procedures unavailable due to the occurrence of events within its
control) or in those circumstances in which holders of the Shares would also
receive cash.
Rule 10b-18. Except as disclosed to Wachovia in writing prior to the date on
which the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Wachovia that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding, and during the week of, such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18 under the Exchange Act). Counterparty agrees and acknowledges that
it shall not, and shall cause its affiliates and Affiliated Purchasers not to,
directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares during the period beginning on such
date and ending on the earlier of (i) December 7, 2009 and (ii) the day on which
Wachovia has informed Counterparty in writing that it has completed all
purchases of Shares or other transactions to hedge its exposure to the
Transaction. For the avoidance of doubt, this paragraph shall not prohibit any
purchase of Shares effected by or for an issuer “plan” by an “agent independent
of the issuer” (as such terms are defined in Rule 10b-18 under the Exchange
Act).
Regulation M. Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Sections 101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act or the
offering of Shares pursuant to the Underwriting Agreement between Gaylord
Entertainment Company and Wachovia Bank Securities (as representative of the
several underwriters) dated as of September 23, 2009. Counterparty shall not,
until the earlier of (i) December 7, 2009 and (ii) the day on which Wachovia has
informed Counterparty in writing that it has completed all purchases of Shares
or other transactions to hedge its exposure to the Transaction, engage in any
such distribution.
No Material Non-Public Information. On each day during the period beginning on
the date on which the offering of the Convertible Notes was first announced and
ending on the earlier of (i) December 7, 2009 and (ii) the day on which Wachovia
has informed Counterparty in writing that Wachovia has completed all purchases
of Shares or other transactions to hedge initially its exposure with respect to
the Transaction, Counterparty represents and warrants to Wachovia that it is not
aware of any material nonpublic information concerning itself or the Shares.
Right to Extend. Wachovia may postpone any potential Exercise Date or postpone
or extend any other date of valuation or delivery with respect to some or all of
the relevant Note Hedging Units (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Note Hedging Units),
if Wachovia determines, in its reasonable discretion, that (a) a Regulatory
Disruption has occurred or (b) such extension is reasonably necessary or
appropriate to (i) preserve Wachovia’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or (ii) enable Wachovia to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Wachovia were the
Issuer or an affiliated purchaser of the Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Wachovia. “Regulatory Disruption” shall
mean any event that Wachovia, in its commercially reasonable discretion upon the
advice of outside counsel, determines makes it appropriate with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Wachovia, and including without
limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E under
the Exchange Act and Regulation M and/or analyzing Wachovia as if it were the
Issuer or an affiliated purchaser of the Issuer), for Wachovia to refrain from
or decrease any market activity in connection with the Transaction.
Transfer or Assignment. Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Wachovia.
Wachovia may transfer or assign all or a portion of its Note Hedging Units
hereunder at any time without the consent of Counterparty to any (i) of its
affiliates, (ii) entities

15



--------------------------------------------------------------------------------



 



sponsored or organized by, on behalf of or for the benefit of Wachovia (provided
that, in the case of (i) and (ii), such affiliate or entity shall have a credit
standing equivalent to that of Wachovia) or (iii) Qualifying Financial
Institution. “Qualifying Financial Institution” means any bank, trust company,
broker, dealer, insurance company, other financial intermediary or holding
company that controls one or more of the foregoing entities that (i) is
regulated (or whose guarantor is regulated) as to matters of financial integrity
and soundness by a financial regulator of a G10 member country, (ii) has (or
whose guarantor has) shareholders equity (or an applicable, comparable measure
of net worth) of not less than U.S.$15,000,000,000; and (iii) has a rating (or
whose guarantor has a rating) for its long term, unsecured and unsubordinated
indebtedness of A or better by Standard & Poor’s Ratings Services or its
successor (“S&P”), or A2 or better by Moody’s Investors Service, Inc. or its
successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at
least an equivalent rating or better by a substitute agency rating mutually
agreed by Counterparty and Wachovia.
If, as determined in Wachovia’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8.0% or the Pro Forma Foreign Ownership Percentage exceeds
22.0% or (2) Wachovia, Wachovia Group (as defined below) or any person whose
ownership position would be aggregated with that of Wachovia or Wachovia Group
(Wachovia, Wachovia Group or any such person, a “Wachovia Person”) under
Section 203 of the Delaware General Corporation Law (the “DGCL Takeover
Statute”) or other federal, state or local laws, regulations or regulatory
orders applicable to ownership of Shares (“Applicable Laws”) or the Amended and
Restated Rights Agreement between Gaylord Entertainment Company and
Computershare Trust Company, N.A., dated as of March 9, 2009 (as may be amended,
modified or supplemented from time to time, the “Rights Agreement”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to (I) reporting, registration,
filing or notification obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Wachovia Person under
Applicable Laws (including, without limitation, “interested shareholder” or
“acquiring Person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received, (II) a distribution date (or other event with similar consequences)
under the Rights Agreement or (III) give rise to a designation of Wachovia as a
“Disqualified Person” or cause any shares owned by Wachovia to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions) minus
(y) 1% of the number of Shares outstanding on the date of determination (either
such condition described in clause (1) or (2), an “Excess Ownership Position”),
and (b) Wachovia is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of this Transaction pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Wachovia may designate any Scheduled Trading Day as an Early Termination Date
with respect to a portion (the “Terminated Portion”) of this Transaction, such
that an Excess Ownership Position no longer exists following such partial
termination. In the event that Wachovia so designates an Early Termination Date
with respect to a portion of this Transaction, a payment shall be made pursuant
to Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
“Alternative Calculations and Wachovia Payment on Early Termination and on
Certain Extraordinary Events” shall apply to any amount that is payable by
Wachovia to Counterparty pursuant to this sentence). The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Wachovia and any of its affiliates subject to
aggregation with Wachovia for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Wachovia
(collectively, “Wachovia Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day and (B) the
denominator of which is the number of Shares outstanding on such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Wachovia to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Wachovia may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform

16



--------------------------------------------------------------------------------



 



Wachovia’s obligations in respect of the Transaction and any such designee may
assume such obligations. Wachovia shall be discharged of its obligations to
Counterparty to the extent of any such performance.
Private Placement Procedures. Except in circumstances where Counterparty has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by
Wachovia (or any affiliate designated by Wachovia) of the Unwind Shares or the
exemption pursuant to Section 4(1) of Section 4(3) of the Securities Act for
resales of the Unwind Shares by Wachovia (or any such affiliate of Wachovia),
Counterparty may elect to settle its obligations pursuant to “Early Unwind”
below in accordance with these “Private Placement Procedures” by giving notice
to Wachovia no later than 8 a.m. New York time on the Exchange Business Day
immediately following the Early Unwind Date. In such event, Counterparty shall
deliver a number of Shares (or, if the Shares have been converted into other
securities or property in connection with an Extraordinary Event, a number or
amount of such other securities or property as a holder of Shares would be
entitled to receive upon the consummation or closing of such Extraordinary
Event) having a cash value equal to the amount of such payment obligation. Such
number of Shares or amount of other securities or property to be delivered shall
be determined by the Calculation Agent to be the number of Shares that could be
sold over a reasonable period of time to produce the cash equivalent of such
payment obligation (including interest accrued thereon at the Federal Funds rate
plus 100 basis points per annum). Settlement relating to any delivery of Shares
or other securities or property pursuant to this paragraph shall occur within a
reasonable period of time; provided that Wachovia agrees that if at any time a
delivery of Shares hereunder would result in a Share Accumulation Condition, it
shall so notify Counterparty and instruct Counterparty to defer such delivery to
the extent necessary to avoid the existence of a Share Accumulation Condition.
If any delivery owed to Wachovia hereunder is not made, in whole or in part, as
a result of this provision, Counterparty’s obligation to make such delivery
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Clearance System Business
Day after, Wachovia gives notice to Counterparty that such delivery would not
result in the existence of a Share Accumulation Condition.
“Share Accumulation Condition” means that, at any time of determination, the
number of Unwind Shares previously delivered to Wachovia pursuant to this
provision and then still owned by Wachovia is greater than 2,048,975 (as such
number may be adjusted by the Calculation Agent from time to time to account for
any subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares). Notwithstanding
anything herein or in the Agreement to the contrary, the aggregate number of
Shares that Counterparty may be required to deliver to Wachovia under this
Transaction shall not exceed twice the product of the Applicable Percentage, the
initial Number of Note Hedging Units and the Note Hedging Unit Entitlement, as
such number may be adjusted by the Calculation Agent from time to time to
account for any subdivision, stock-split, stock combination, reclassification or
similar dilutive or anti-dilutive event with respect to the Shares (the “Maximum
Amount”).
In the event Counterparty shall not have delivered the full number of Shares
otherwise applicable as a result of the proviso above relating to the Maximum
Amount (such deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to the Trade
Date which prior to such date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Wachovia
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered).
Without limiting the generality of the foregoing, Counterparty agrees that any
Shares delivered pursuant to these “Private Placement Procedures” to Wachovia,
as purchaser of such Shares, (i) may be transferred by and among Wachovia and
its affiliates and Counterparty shall effect such transfer without any further
action by Wachovia and (ii) after the period of 6 months from the delivery date
(or 1 year from the delivery date if, at such time, informational requirements
of Rule 144(c) are not satisfied with respect to Counterparty) has elapsed after
delivery date for such Shares, Counterparty shall promptly remove, or cause the
transfer agent for such Shares to remove, any legends referring to any such
restrictions or requirements from such Shares upon request by

17



--------------------------------------------------------------------------------



 



Wachovia (or such affiliate of Wachovia) to Counterparty or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Wachovia (or such affiliate
of Wachovia).
The delivery of Shares by Counterparty pursuant to these “Private Placement
Procedures” shall be effected in customary private placement procedures with
respect to such Shares reasonably acceptable to Wachovia. The Private Placement
settlement of such Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Wachovia, due diligence rights (for Wachovia or any buyer of the Shares
designated by Wachovia), opinions and certificates, and such other documentation
as is customary for private placement agreements for private placements of
equity securities of issuers of its size, all reasonably acceptable to Wachovia.
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
Early Unwind. In the event the sale of Convertible Notes is not consummated with
the underwriter thereof for any reason by the close of business in New York on
September 29, 2009 (or such later date as agreed upon by the parties)
(September 29, 2009 or such later date as agreed upon being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (a) the Transaction and all of the respective rights
and obligations of Wachovia and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall reimburse the cost of
and, without duplication, losses arising out of all derivatives and other
hedging activities entered into, and all purchases and dispositions of Shares,
by Wachovia or one or more of its affiliates, in each case, in connection with
hedging of the Transaction and the unwind of such hedging activities; provided
further that Counterparty’s reimbursement obligation pursuant to the immediately
preceding proviso shall not apply to the extent the Early Unwind Date occurred
as the result of a breach of the Purchase Agreement by Wachovia. The amount
payable by Counterparty shall be Wachovia’s (or its affiliates) actual costs and
losses related to such Shares and unwind costs of such derivatives and other
hedging activities as Wachovia informs Counterparty and, subject to
Counterparty’s right to elect settlement by delivery of Shares (the “Unwind
Shares”) pursuant to the “Private Placement Procedures” above, shall be paid in
immediately available funds on the Early Unwind Date. Wachovia and Counterparty
represent and acknowledge to the other that, subject to the proviso included in
the second preceding sentence, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.
Governing law: The law of the State of New York.

18



--------------------------------------------------------------------------------



 



Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
Attention: General Counsel
Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) Wachovia
Wells Fargo Securities LLC
201 South College Street, 6th Floor
Charlotte, NC 28288-0601
Attention:      Equity Derivatives
Telephone:     (704) 715-8086
Facsimile:      (704) 383-8425
with a copy to:
Wachovia Bank, National Association
375 Park Avenue.
New York, New York 10152
Attention:      Head of Documentation
Telephone:     (212) 214-6100
Facsimile:      (212) 214-5913

19



--------------------------------------------------------------------------------



 



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Wachovia a facsimile of the fully-executed
Confirmation to Wachovia at (704) 383-8425. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 



--------------------------------------------------------------------------------



 



Very truly yours,
WELLS FARGO SECURITIES, LLC,
acting solely in its capacity as Agent of Wachovia Bank, National Association

         
By:
  /s/ Cathleen Burke
 
Name: Cathleen Burke     
 
  Title: Managing Director    

WACHOVIA BANK, NATIONAL ASSOCIATION
By: Wells Fargo Securities, LLC, acting solely in its capacity as its Agent

         
By:
  /s/ Cathleen Burke
 
Name: Cathleen Burke    
 
  Title: Managing Director    

[Signature Page to Note Hedge]

 



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
GAYLORD ENTERTAINMENT COMPANY

         
By:
  /s/ Carter R. Todd
 
Name: Carter R. Todd    
 
  Title: EVP and General Counsel    

[Counterparty Signature Page to Note Hedge]

 



--------------------------------------------------------------------------------



 



ANNEX A
Certain terms of the Transaction is set forth below.

     
Strike Price:
  27.25
 
   
Applicable Percentage:
  20%
 
   
Premium:
  USD12,780,000

A-1